DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-13) in the reply filed on February 14, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al (US 10,514,608 B2).
With respect to claims 1-5, Baier discloses a projection exposure apparatus and a corresponding method for replacing/installing a mirror in the projection exposure apparatus and comprising: 

    
    PNG
    media_image1.png
    281
    440
    media_image1.png
    Greyscale


As to claim 6, the mirror for replacement is a facet mirror (FAC1), and wherein the facet mirror has a multiplicity of individual facets (see col.12, lines 27-30).
As to claim 7, wherein the measuring of the position and orientation data has reproducing an illumination beam path within the projection exposure apparatus (see figure 1). 
As to claims 8-9, wherein a subset of illumination channels associated with the individual facets is detected during the measuring of the position and orientation data (see col.15, lines 7-24).
As to claim 10, wherein the subset corresponds to an illumination setting of the projection exposure apparatus (see figure 1). 
As to claim 11, wherein the subset is selected by stopping down (CS) the illumination channels not to be measured (see col. 16, lines 25-37). 
As to claims 12-13, Baier discloses a light source (MSM) for measuring light (MSL); a mirror holder (see figure 1) for a mirror to be measured; a measurement light detection unit in the beam path of the measurement light downstream of the mirror holder; a stop (CS) for stopping down the measurement light used for the measurement and an imaging optical unit for imaging the stop onto an arrangement plane of the mirror holder. 
 Thus, Baier discloses substantially all of the limitations of the instant claims. Baier does not expressly disclose “reworking bearing points of the replacement mirror based on ascertained 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/10/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882